DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshitani et al. (Pub. No.: US 2016/0103649 A1) hereinafter referred to as Yoshitani.
With respect to Claim 1, Yoshitani discloses an electronic device (figs. 1A and 1B, items 40a: display panel, 50a, 61a, 62a, 63a, and 21a; ¶63; ¶66-67), comprising: a supporting substrate (figs. 1A and 1B item 50a: plate; ¶66, the display panel 40 is attached to the plate 50; ¶69, “frame 21A can be formed of metal material … not deformed easily”; ¶88, “50 can be formed of a metal material similar to that of the frame 21A”) comprising a front side and a back side opposite to the front side (fig. 1B, item 50a has a display portion disposed on the front side and a stage 61a disposed on the back side opposite to the front side); a flexible substrate (figs. 1A and 1B, substrate of item 40a) disposed on the supporting substrate (fig. 1B), wherein the supporting substrate (fig. 1A, item 50a) comprises a first edge (fig. 1A, the first edge of item 50a runs adjacent to display panel 40b in the X-direction) and a second edge (fig. 1A, the second edge of item 50a runs perpendicular to the first edge), the flexible substrate extends beyond the first edge and the second edge to define a first extension region and a second extension region of the flexible substrate respectively (fig. 1A, item 40a extends over the dotted lines of 50a), and the flexible substrate includes a display region (fig. 1A and 1B, item 41a: display region) excluding the first extension region (fig. 1B, portion of item 40a that is bent from the front side to the back side of the supporting substrate – first extension region) and the second extension region (fig. 1A, portion of item 40a extending along the Y-direction that does not include the display region 41a), wherein the flexible substrate is bent from the front side to the back side of the supporting substrate (fig. 1B), and a portion of the flexible substrate is disposed on the back side of the supporting substrate (fig. 1B); a plurality of electronic units (¶4; ¶262, a light-emitting element such as a light-emitting diode is an electronic unit; ¶14; ¶189, a plurality of pixels, the pixels each including a light-emitting element and a transistor) disposed on the flexible substrate and within the display region; and a conductive pattern layer disposed on the flexible substrate and extending from the display region to the portion of the flexible substrate (fig. 1B; figs. 6A to 6C; ¶152, the wirings extend from the pixels thru the operating circuits shown in fig. 6B and along the portion of the flexible substrate to be connected to the external electrode 46), wherein the conductive pattern layer electrically connects at least two of the plurality of electronic units (fig. 1B; figs. 6A to 6C; ¶151, via wirings connected to operating circuits 33c and 33d).
With respect to Claim 5, claim 1 is incorporated, Yoshitani discloses wherein the plurality of electronic units comprise light emitting diodes (¶4; ¶262, a light-emitting element such as a light-emitting diode is an electronic unit; ¶14; ¶189, a plurality of pixels, the pixels each including a light-emitting element and a transistor).
With respect to Claim 6, claim 1 is incorporated, Yoshitani discloses wherein the plurality of electronic units are light emitting diodes (¶4; ¶262, a light-emitting element such as a light-emitting diode is an electronic unit; ¶14; ¶189, a plurality of pixels, the pixels each including a light-emitting element and a transistor).
With respect to Claim 7, claim 1 is incorporated, Yoshitani discloses wherein a material of the conductive pattern layer is metal (¶281).
With respect to Claim 8, claim 1 is incorporated, Yoshitani discloses wherein a material of the conductive pattern layer is transparent conductive material (¶281, “Alternatively, the conductive layer may be formed using a conductive metal oxide. As the conductive metal oxide, indium oxide (e.g., In.sub.2O.sub.3), … ZnO, ITO, indium zinc oxide” – which are transparent conductive materials).
With respect to Claim 9, claim 1 is incorporated, Yoshitani discloses further comprising an external driving circuit (fig. 1C, item 43) disposed on the portion of the flexible substrate and connected to the conductive pattern layer (¶92).
With respect to Claim 10, claim 1 is incorporated, Yoshitani discloses further comprising a protection layer disposed between the conductive pattern layer and the plurality of electronic units (¶239, “The flexible substrate may have a stacked-layer structure in which a hard coat layer (e.g., a silicon nitride layer) by which a surface of the device is protected from damage, a layer which can disperse pressure (e.g., an aramid resin layer), or the like is stacked over a layer of any of the above-mentioned materials”).
With respect to Claim 11, Yoshitani discloses an electronic apparatus (figs. 1A and 1B, item 20A: display device; ¶63), comprising: an electronic device (figs. 1A and 1B, items 40a: display panel, 50a, 61a, 62a, 63a, and 21A; ¶63; ¶66-67) tiled (¶96) with another electronic device (figs. 1A and 1B, items 40b: display panel, 50b, 61b, 62b, 63b, and 21A; ¶63; ¶66-67), each of the electronic device and the another electronic device comprising: a supporting substrate (figs. 1A and 1B items 50a & 50b: plate; ¶66, the display panel 40 is attached to the plate 50; ¶69, “frame 21A can be formed of metal material … not deformed easily”; ¶88, “50 can be formed of a metal material similar to that of the frame 21A”) comprising a front side and a back side opposite to the front side (fig. 1B, items 50a and 50b has a display portion disposed on the front side and a stage 61a and 61b disposed on the back side opposite to the front side); a flexible substrate (figs. 1A and 1B, substrate of item 40a and 40b) disposed on the supporting substrate (fig. 1B), wherein the supporting substrate (fig. 1A, item 50a and 50b) comprises a first edge (fig. 1A, the first edge of item 50a runs adjacent to display panel 40b in the X-direction and the first edge of item 50b is farthest away from display panel 40a in the X-direction) and a second edge (fig. 1A, the second edge of item 50a runs perpendicular to the first edge of item 50a and the second edge of item 50b runs perpendicular to the first edge of item 50b), the flexible substrate extends beyond the first edge and the second edge to define a first extension region and a second extension region of the flexible substrate respectively (fig. 1A, item 40a extends over the dotted lines of 50a and item 40b extends over the dotted lines of 50b), and the flexible substrate includes a display region (fig. 1A and 1B, item 41a and 41b: display region) excluding the first extension region (fig. 1B, portion of item 40a that is bent from the front side to the back side of the supporting substrate – first extension region of one electronic device;  portion of item 40b that is bent from the front side to the back side of the supporting substrate – first extension region of another electronic device) and the second extension region (fig. 1A, portion of item 40a extending along the Y-direction that does not include the display region 41a and portion of item 40b extending along the Y-direction that does not include the display region 41b), wherein the flexible substrate is bent from the front side to the back side of the supporting substrate (fig. 1B), and a portion of the flexible substrate is disposed on the back side of the supporting substrate (fig. 1B); a plurality of electronic units (¶4; ¶262, a light-emitting element such as a light-emitting diode is an electronic unit; ¶14; ¶189, a plurality of pixels, the pixels each including a light-emitting element and a transistor) disposed on the flexible substrate and within the display region; and a conductive pattern layer disposed on the flexible substrate and extending from the display region to the portion of the flexible substrate (fig. 1B; figs. 6A to 6C; ¶152, the wirings extend from the pixels thru the operating circuits shown in fig. 6B and along the portion of the flexible substrate to be connected to the external electrode 46), wherein the conductive pattern layer electrically connects at least two of the plurality of electronic units (fig. 1B; figs. 6A to 6C; ¶151, via wirings connected to operating circuits 33c and 33d).
With respect to Claim 12, claim 11 is incorporated, Yoshitani discloses wherein the electronic device (fig. 1B, relating to 40a) further comprises a coupling member (fig. 1B, item 42b) disposed on the first extension region (first extension region relating to the substrate of item 40a) of the flexible substrate (substrate of item 40a) for tiling the electronic device and the another electronic device (¶96).
With respect to Claim 13, claim 12 is incorporated, Yoshitani discloses wherein the coupling member (fig. 1B, item 42b) is disposed between a front side of the flexible substrate of the electronic device (fig. 1B) and aback side of the flexible substrate of the another electronic device (fig. 1B).
With respect to Claim 18, claim 11 is incorporated, Yoshitani discloses wherein the plurality of electronic units comprise light emitting diodes (¶4; ¶262, a light-emitting element such as a light-emitting diode is an electronic unit; ¶14; ¶189, a plurality of pixels, the pixels each including a light-emitting element and a transistor).
With respect to Claim 19, claim 11 is incorporated, Yoshitani discloses wherein a material of the conductive pattern layer is metal (¶281).
With respect to Claim 20, claim 11 is incorporated, Yoshitani discloses wherein a material of the conductive pattern layer is transparent conductive material (¶281, “Alternatively, the conductive layer may be formed using a conductive metal oxide. As the conductive metal oxide, indium oxide (e.g., In.sub.2O.sub.3), … ZnO, ITO, indium zinc oxide” – which are transparent conductive materials).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani as applied to claims 1 and 11 above, and further in view of Cope et al. (Pub. No.: US 2012/0236509 A1) hereinafter referred to as Cope.
With respect to Claim 2, claim 1 is incorporated, Yoshitani does not teach further comprising a first substrate disposed on the flexible substrate, wherein a first group of the plurality of electronic units are disposed on the first substrate, and the first substrate is disposed between the first group of the plurality of electronic units and the flexible substrate. 
 Cope teaches an electronic device (fig. 1; ¶54), comprising: a flexible substrate (fig. 3A, item 208); a plurality of electronic units (fig. 4, item 202: chixel = electronic unit) disposed on the flexible substrate and within a display region (¶67, “chixels 202 may be coupled to a flexible display substrate 208 by an adhesive or other coupling means”); and a conductive pattern layer (¶66, “For example, by adjusting the pixel size to the pixel gap to minimize the effect of a gap line allows for electrodes to extend around the side of a pixel and allow a display to be driven at the rear”); further comprising a first substrate (fig. 2, item 220) disposed on the flexible substrate (fig. 2, item 208; ¶67, “chixels 202 may be coupled to a flexible display substrate 208 by an adhesive or other coupling means”), wherein a first group of the plurality of electronic units are disposed on the first substrate (¶60, “a chixel 202 may include pixels 204 that are comprised of subpixels 206… The pixels 204 may be provided in a 4.times.4 array on a rigid substrate 220 to form a chixel of about 4 mm. The substrate 220 may be transparent to allow light emission through the”), and the first substrate is disposed between the first group of the plurality of electronic units and the flexible substrate (figs. 3A, 3B, 4). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Yoshitani, such that each pixel of Yoshitani is replaced with the pixels of Cope resulting in the electronic device further comprising a first substrate disposed on the flexible substrate, wherein a first group of the plurality of electronic units are disposed on the first substrate, and the first substrate is disposed between the first group of the plurality of electronic units and the flexible substrate, as taught by Cope so as to provide a modular display assembly having easily accessible and removable panels of pixel assemblies positioned along a true plane for providing a lightweight, mobile display which reduces off-axis distortion (¶2).
With respect to Claim 3, claim 2 is incorporated, Yoshitani does not teach further comprising a second substrate disposed on the flexible substrate, wherein a second group of the plurality of electronic units are disposed on the second substrate, the second substrate is disposed between the second group of the plurality of electronic units and the flexible substrate, and an interval is formed between the first substrate and the second substrate.
Cope teaches an electronic device (fig. 1; ¶54), comprising: a flexible substrate (fig. 3A, item 208); a plurality of electronic units (fig. 4, item 202: chixel = electronic unit) disposed on the flexible substrate and within a display region (¶67, “chixels 202 may be coupled to a flexible display substrate 208 by an adhesive or other coupling means”); and a conductive pattern layer (¶66, “For example, by adjusting the pixel size to the pixel gap to minimize the effect of a gap line allows for electrodes to extend around the side of a pixel and allow a display to be driven at the rear”); further comprising a first substrate (fig. 2, item 220; fig. 3A and 3B, leftmost item 202 is disposed on a rigid substrate) disposed on the flexible substrate (fig. 2, item 208; ¶67, “chixels 202 may be coupled to a flexible display substrate 208 by an adhesive or other coupling means”), wherein a first group of the plurality of electronic units are disposed on the first substrate (¶60, “a chixel 202 may include pixels 204 that are comprised of subpixels 206… The pixels 204 may be provided in a 4.times.4 array on a rigid substrate 220 to form a chixel of about 4 mm. The substrate 220 may be transparent to allow light emission through the”), and the first substrate is disposed between the first group of the plurality of electronic units and the flexible substrate (figs. 3A, 3B, 4); further comprising a second substrate (fig. 2, item 220; fig. 3A and 3B, rightmost item 202 is disposed on a rigid substrate) disposed on the flexible substrate (fig. 2, item 208; ¶67, “chixels 202 may be coupled to a flexible display substrate 208 by an adhesive or other coupling means”), wherein a second group of the plurality of electronic units are disposed on the second substrate (¶60, “a chixel 202 may include pixels 204 that are comprised of subpixels 206… The pixels 204 may be provided in a 4.times.4 array on a rigid substrate 220 to form a chixel of about 4 mm. The substrate 220 may be transparent to allow light emission through the”), the second substrate is disposed between the second group of the plurality of electronic units and the flexible substrate (figs. 3A, 3B, 4), and an interval is formed between the first substrate and the second substrate (fig. 4, item d2: interval between adjacent chixels). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined electronic device of Yoshitani and Cope, such that each pixel of Yoshitani is replaced with the pixels of Cope resulting in the electronic device further comprising a second substrate disposed on the flexible substrate, wherein a second group of the plurality of electronic units are disposed on the second substrate, the second substrate is disposed between the second group of the plurality of electronic units and the flexible substrate, and an interval is formed between the first substrate and the second substrate, as taught by Cope so as to provide a modular display assembly having easily accessible and removable panels of pixel assemblies positioned along a true plane for providing a lightweight, mobile display which reduces off-axis distortion (¶2).
With respect to Claim 4, claim 3 is incorporated, Yoshitani does not teach wherein the conductive pattern layer electrically connects at least one electronic unit of the first group and at least one electronic unit of the second group. 
Cope teaches an electronic device (fig. 1; ¶54), comprising: a flexible substrate (fig. 3A, item 208); a plurality of electronic units (fig. 4, item 202: chixel = electronic unit) disposed on the flexible substrate and within a display region (¶67, “chixels 202 may be coupled to a flexible display substrate 208 by an adhesive or other coupling means”); and a conductive pattern layer (¶66, “For example, by adjusting the pixel size to the pixel gap to minimize the effect of a gap line allows for electrodes to extend around the side of a pixel and allow a display to be driven at the rear”); further comprising a first substrate (fig. 2, item 220; fig. 3A and 3B, leftmost item 202 is disposed on a rigid substrate) disposed on the flexible substrate (fig. 2, item 208; ¶67, “chixels 202 may be coupled to a flexible display substrate 208 by an adhesive or other coupling means”), wherein a first group of the plurality of electronic units are disposed on the first substrate (¶60, “a chixel 202 may include pixels 204 that are comprised of subpixels 206… The pixels 204 may be provided in a 4.times.4 array on a rigid substrate 220 to form a chixel of about 4 mm. The substrate 220 may be transparent to allow light emission through the”), and the first substrate is disposed between the first group of the plurality of electronic units and the flexible substrate (figs. 3A, 3B, 4); further comprising a second substrate (fig. 2, item 220; fig. 3A and 3B, rightmost item 202 is disposed on a rigid substrate) disposed on the flexible substrate (fig. 2, item 208; ¶67, “chixels 202 may be coupled to a flexible display substrate 208 by an adhesive or other coupling means”), wherein a second group of the plurality of electronic units are disposed on the second substrate (¶60, “a chixel 202 may include pixels 204 that are comprised of subpixels 206… The pixels 204 may be provided in a 4.times.4 array on a rigid substrate 220 to form a chixel of about 4 mm. The substrate 220 may be transparent to allow light emission through the”), the second substrate is disposed between the second group of the plurality of electronic units and the flexible substrate (figs. 3A, 3B, 4), and an interval is formed between the first substrate and the second substrate (fig. 4, item d2: interval between adjacent chixels); wherein the conductive pattern layer electrically connects at least one electronic unit of the first group and at least one electronic unit of the second group (¶66, “For example, by adjusting the pixel size to the pixel gap to minimize the effect of a gap line allows for electrodes to extend around the side of a pixel and allow a display to be driven at the rear”; ¶79 fig. 24 connects thru the EL drive unit – the conductive pattern being the electrodes that extend around the side of a pixel and connects to the EL drive unit). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined electronic device of Yoshitani and Cope, such that each pixel of Yoshitani is replaced with the pixels of Cope resulting in wherein the conductive pattern layer of Yoshitani similarly electrically connects at least one electronic unit of the first group and at least one electronic unit of the second group such that a pixel of, as taught by Cope so as to provide a modular display assembly having easily accessible and removable panels of pixel assemblies positioned along a true plane for providing a lightweight, mobile display which reduces off-axis distortion (¶2).
With respect to Claim 15, claim 11 is incorporated, Yoshitani does not teach wherein each of the electronic device and the another electronic device comprises a first substrate disposed on the flexible substrate, wherein a first group of the plurality of electronic units are disposed on the first substrate, and the first substrate is disposed between the first group of the plurality of electronic units and the flexible substrate.
Cope teaches an electronic device (fig. 1; ¶54), comprising: a flexible substrate (fig. 3A, item 208); a plurality of electronic units (fig. 4, item 202: chixel = electronic unit) disposed on the flexible substrate and within a display region (¶67, “chixels 202 may be coupled to a flexible display substrate 208 by an adhesive or other coupling means”); and a conductive pattern layer (¶66, “For example, by adjusting the pixel size to the pixel gap to minimize the effect of a gap line allows for electrodes to extend around the side of a pixel and allow a display to be driven at the rear”); further comprising a first substrate (fig. 2, item 220) disposed on the flexible substrate (fig. 2, item 208; ¶67, “chixels 202 may be coupled to a flexible display substrate 208 by an adhesive or other coupling means”), wherein a first group of the plurality of electronic units are disposed on the first substrate (¶60, “a chixel 202 may include pixels 204 that are comprised of subpixels 206… The pixels 204 may be provided in a 4.times.4 array on a rigid substrate 220 to form a chixel of about 4 mm. The substrate 220 may be transparent to allow light emission through the”), and the first substrate is disposed between the first group of the plurality of electronic units and the flexible substrate (figs. 3A, 3B, 4). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic apparatus of Yoshitani, wherein each of the electronic device and the another electronic device comprises a first substrate disposed on the flexible substrate, wherein a first group of the plurality of electronic units are disposed on the first substrate, and the first substrate is disposed between the first group of the plurality of electronic units and the flexible substrate, as taught by Cope so as to provide a modular display assembly having easily accessible and removable panels of pixel assemblies positioned along a true plane for providing a lightweight, mobile display which reduces off-axis distortion (¶2).
With respect to Claim 16, claim 15 is incorporated, Yoshitani does not teach wherein each of the electronic device and the another electronic device comprises a second substrate disposed on the flexible substrate, wherein a second group of the plurality of electronic units are disposed on the second substrate, the second substrate is disposed between the second group of the plurality of electronic units and the flexible substrate, and an interval is formed between the first substrate and the second substrate.
Cope teaches an electronic device (fig. 1; ¶54), comprising: a flexible substrate (fig. 3A, item 208); a plurality of electronic units (fig. 4, item 202: chixel = electronic unit) disposed on the flexible substrate and within a display region (¶67, “chixels 202 may be coupled to a flexible display substrate 208 by an adhesive or other coupling means”); and a conductive pattern layer (¶66, “For example, by adjusting the pixel size to the pixel gap to minimize the effect of a gap line allows for electrodes to extend around the side of a pixel and allow a display to be driven at the rear”); further comprising a first substrate (fig. 2, item 220; fig. 3A and 3B, leftmost item 202 is disposed on a rigid substrate) disposed on the flexible substrate (fig. 2, item 208; ¶67, “chixels 202 may be coupled to a flexible display substrate 208 by an adhesive or other coupling means”), wherein a first group of the plurality of electronic units are disposed on the first substrate (¶60, “a chixel 202 may include pixels 204 that are comprised of subpixels 206… The pixels 204 may be provided in a 4.times.4 array on a rigid substrate 220 to form a chixel of about 4 mm. The substrate 220 may be transparent to allow light emission through the”), and the first substrate is disposed between the first group of the plurality of electronic units and the flexible substrate (figs. 3A, 3B, 4); further comprising a second substrate (fig. 2, item 220; fig. 3A and 3B, rightmost item 202 is disposed on a rigid substrate) disposed on the flexible substrate (fig. 2, item 208; ¶67, “chixels 202 may be coupled to a flexible display substrate 208 by an adhesive or other coupling means”), wherein a second group of the plurality of electronic units are disposed on the second substrate (¶60, “a chixel 202 may include pixels 204 that are comprised of subpixels 206… The pixels 204 may be provided in a 4.times.4 array on a rigid substrate 220 to form a chixel of about 4 mm. The substrate 220 may be transparent to allow light emission through the”), the second substrate is disposed between the second group of the plurality of electronic units and the flexible substrate (figs. 3A, 3B, 4), and an interval is formed between the first substrate and the second substrate (fig. 4, item d2: interval between adjacent chixels). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined electronic apparatus of Yoshitani and Cope, such that each pixel of Yoshitani is replaced with the pixels of Cope resulting in wherein each of the electronic device and the another electronic device comprises a second substrate disposed on the flexible substrate, wherein a second group of the plurality of electronic units are disposed on the second substrate, the second substrate is disposed between the second group of the plurality of electronic units and the flexible substrate, and an interval is formed between the first substrate and the second substrate, as taught by Cope so as to provide a modular display assembly having easily accessible and removable panels of pixel assemblies positioned along a true plane for providing a lightweight, mobile display which reduces off-axis distortion (¶2).
With respect to Claim 17, claim 16 is incorporated, Yoshitani does not teach wherein in each of the electronic device and the another electronic device, the conductive pattern layer electrically connects at least one electronic unit of the first group and at least one electronic unit of the second group.
Cope teaches an electronic device (fig. 1; ¶54), comprising: a flexible substrate (fig. 3A, item 208); a plurality of electronic units (fig. 4, item 202: chixel = electronic unit) disposed on the flexible substrate and within a display region (¶67, “chixels 202 may be coupled to a flexible display substrate 208 by an adhesive or other coupling means”); and a conductive pattern layer (¶66, “For example, by adjusting the pixel size to the pixel gap to minimize the effect of a gap line allows for electrodes to extend around the side of a pixel and allow a display to be driven at the rear”); further comprising a first substrate (fig. 2, item 220; fig. 3A and 3B, leftmost item 202 is disposed on a rigid substrate) disposed on the flexible substrate (fig. 2, item 208; ¶67, “chixels 202 may be coupled to a flexible display substrate 208 by an adhesive or other coupling means”), wherein a first group of the plurality of electronic units are disposed on the first substrate (¶60, “a chixel 202 may include pixels 204 that are comprised of subpixels 206… The pixels 204 may be provided in a 4.times.4 array on a rigid substrate 220 to form a chixel of about 4 mm. The substrate 220 may be transparent to allow light emission through the”), and the first substrate is disposed between the first group of the plurality of electronic units and the flexible substrate (figs. 3A, 3B, 4); further comprising a second substrate (fig. 2, item 220; fig. 3A and 3B, rightmost item 202 is disposed on a rigid substrate) disposed on the flexible substrate (fig. 2, item 208; ¶67, “chixels 202 may be coupled to a flexible display substrate 208 by an adhesive or other coupling means”), wherein a second group of the plurality of electronic units are disposed on the second substrate (¶60, “a chixel 202 may include pixels 204 that are comprised of subpixels 206… The pixels 204 may be provided in a 4.times.4 array on a rigid substrate 220 to form a chixel of about 4 mm. The substrate 220 may be transparent to allow light emission through the”), the second substrate is disposed between the second group of the plurality of electronic units and the flexible substrate (figs. 3A, 3B, 4), and an interval is formed between the first substrate and the second substrate (fig. 4, item d2: interval between adjacent chixels); wherein the conductive pattern layer electrically connects at least one electronic unit of the first group and at least one electronic unit of the second group (¶66, “For example, by adjusting the pixel size to the pixel gap to minimize the effect of a gap line allows for electrodes to extend around the side of a pixel and allow a display to be driven at the rear”; ¶79 fig. 24 connects thru the EL drive unit – the conductive pattern being the electrodes that extend around the side of a pixel and connects to the EL drive unit). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined electronic apparatus of Yoshitani and Cope, such that each pixel of Yoshitani is replaced with the pixels of Cope resulting in resulting in wherein in each of the electronic device and the another electronic device, the conductive pattern layer Yoshitani similarly electrically connects at least one electronic unit of the first group and at least one electronic unit of the second group, as taught by Cope so as to provide a modular display assembly having easily accessible and removable panels of pixel assemblies positioned along a true plane for providing a lightweight, mobile display which reduces off-axis distortion (¶2).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani as applied to claim 13 above, and further in view of Nakagawa (Pub. No.: US 2020/0387201 A1).
With respect to Claim 14, claim 13 is incorporated, Yoshitani  does not mention wherein the conductive pattern layer of the electronic device and the conductive pattern layer of the another electronic device are electrically connected to the conductive coupling member. 
Nakagawa teaches an electronic apparatus (fig. 5A to 5C; ¶75), comprising: an electronic device tiled with another electronic device (¶76-77), each of the electronic device comprising: a flexible substrate (¶37-38); wherein the electronic device further comprises a coupling member (figs. 5A to 5C, item 40; ¶69); wherein the coupling member is disposed between a front side of the flexible substrate of the electronic device and a back side of the flexible substrate of the another electronic device (fig. 4D; fig. 5B); wherein the conductive pattern layer of the electronic device and the conductive pattern layer of the another electronic device are electrically connected to the conductive coupling member (fig. 4D; ¶67; ¶69; ¶73).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic apparatus of Yoshitani, wherein the conductive pattern layer of the electronic device and the conductive pattern layer of the another electronic device are electrically connected to the conductive coupling member, as taught by Nakagawa so as to reduce the gap between every two adjacent flexible display bodies (¶15). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/               Examiner, Art Unit 2621    

/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621